DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting
	Claims 1-20 are rejected under the judicially created doctrine of double patenting over claims 1-23 of  U.S. Patent No. 10,961,889 B1 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the application claims are merely broader than the patent claims.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 5, 8, 10, 13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunohara et al. (Sunohara) (Patent/Publication Number US 2006/0064968). 
	Regarding claims 1, 10, and 15, Sunohara discloses a system of a vehicle (1) (e.g. See Paragraphs [0021]), the system comprising: a controller (50, 52, 54) coupled to an exhaust aftertreatment system (22) of the vehicle (e.g. See Paragraphs [0029]), the controller structured to: determine an amount of deposits accumulated (54, PB, PL) in the vehicle based on an amount of time (e.g. See Paragraphs [0031] Specifically, the ECU 50 is comprised of a NOx emission amount operation unit (OU) 52 and a NOx adsorption amount estimating unit (EU) 54. The operation unit 52 determines whether out-of-cylinder rich operation is effective or not, computes the reference emission amount PB during the out-of-cylinder rich operation, computes the final NOx emission (final emission amount PL) by correction, and outputs the computation results to the estimating unit 54. More specifically, to determine whether the out-of-cylinder rich operation is effective or not, the engine speed Ne, the load L, and the catalytic temperature TC are input, and a threshold value for the determination is read out from the threshold map of the ECU 50. Then, the downstream excess-air factor λd detected by the λ sensor 32 is compared with the threshold value to determine whether the out-of-cylinder rich operation is effective or not.) (e.g. See Paragraphs [0029-0031]); determine a combustion target (e.g rich spike operation; the excess-air factor λu upstream of the catalyst 22 from the intake air volume QI, the injected fuel quantity qi in the cylinder 2) for the vehicle in response to determining that the amount of deposits exceeds a deposit threshold (e.g. See Paragraphs [0029] The ECU 50 is provided with various maps; for example, various maps related to the estimation of NOx adsorption amount such as a NOx emission map for computing the NOx emission (reference emission PB) of the catalyst 22 during the out-of-cylinder rich spike, as well as a map for obtaining the excess-air factor λu upstream of the catalyst 22, and a threshold map for obtaining a threshold value based on which it is determined whether rich operation is effective or not. Also, the ECU 50 is provided with a means for obtaining the excess-air factor λu upstream of the catalyst 22 from the intake air volume QI, the injected fuel quantity qi in the cylinder 2, the amount of addition qa by the injector 38, and so forth, as well as a means for obtaining the excess-air factor λu upstream of the catalyst 22 from the above maps.) (e.g. See Paragraphs [0029]); and modulate a fluid flow of the vehicle (QI, QE) based on the determined combustion target (e.g. See Paragraphs [0032] On the other hand, the exhaust gas flow rate QE, the exhaust gas temperature TE, and the upstream excess-air factor λu read out with reference to the map of the ECU 50 or the upstream excess-air factor λu computed by the ECU 50 are input, and the reference emission amount PB is computed using the NOx emission map. Then, the final emission amount PL is computed by correcting the reference emission amount PB in accordance with the time for which the out-of-cylinder rich operation is effective.) (e.g. See Figures 3-5; Paragraphs [0037-0041 and 0045-0046]). 
	Regarding claim 5, 13, 19, Sunohara further discloses wherein the amount of deposits is further determined based on the amount of time and at least one of a temperature of an aftertreatment system of the vehicle, a flow rate of exhaust gas flowing through the aftertreatment system, or a dosing quantity of a reductant in the aftertreatment system (e.g. See Paragraphs [0039-0042]).
	Regarding claim 8, Sunohara further discloses wherein the combustion target includes at least one of a target temperature (TE) of an aftertreatment system of the vehicle, a target smoke emission level (PB, PL) of the aftertreatment system of the vehicle, a target NOx emission level (PB, PL) of the aftertreatment system, a target total hydrocarbon (qi) emission level of the aftertreatment system, a target air/fuel ratio (λu, λi), a target brake specific fuel consumption (BSFC), or a turbine inlet temperature (TIT) (e.g. See Figures 3-5; Paragraphs [0037-0041 and 0045-0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-7, 9, 11-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sunohara et al. (Sunohara) (Patent/Publication Number US 2006/0064968) in view of Gonze et al. (Gonze) (Patent Number 8,621,845).
	Regarding claims 2, 12, and 16, Sunohara discloses all the claimed limitation as discussed above except that the amount of time is an amount of run time of an engine of the vehicle.
	Gonze teaches that it is conventional in the art, to use the amount of time is an amount of run time (e.g. engine activated, duty cycle of the engine) of an engine of the vehicle (e.g. See column 8, lines 30-46; DC is duty cycle of the engine 14. CCMass is mass of the CC 18. CCIMP is resistance or impedance of the CC 18. ERunTime is time that the engine 14 is activated (ON). ELoad is current load on the engine 14. TEXH may refer to a temperature of the exhaust system 16, and based on one or more of the sensors 100, 102, 104. Tamb is ambient temperature. CAM is cam phasing of the engine 14. SPK is spark timing. The CC temperature T.sub.CC and/or the active volume CCAV may be based on one or more of the engine system parameters provided in equations 1 and 2 and/or other engine system parameters.) (e.g. See Steps 310-319; col. 8, lines 30-46; col. 13, lines 55-47; col. 14, lines 1-45).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the amount of time is an amount of run time of an engine of the vehicle of 

	Regarding claims 3, 11, 17, Gonze further discloses wherein the amount of time is at least one of an amount of run time of an engine of the vehicle since a deposits removal event, an amount of run time of the engine exceeding a speed threshold (Eruntime, SENG) (e.g. See col. 10, lines 1-67), or an amount of run time that the engine is operating in a pre-defined operating state (e.g. See Equations 1-4; cols. 7-8, lines 1-67).
	Regarding claims 4, 12, and 18, Sunohara further discloses wherein the fluid flow of the vehicle is an air mass flow for an engine of the vehicle (e.g. See column 12, lines 17-30; FCCRate may be exhaust flow rate through the oxidation catalysts, which may be a function of mass air flow and fuel quantity supplied to the cylinders 28. The mass air flow may be determined by a mass air flow sensor, such as the intake air flow sensor 92. OXIMass is mass of the oxidation catalysts. OXIIMP is resistance or impedance of the oxidation catalysts. TEXH may refer to a temperature of the exhaust system 16, and based on one or more of the sensors 106, 112, 114. The oxi-cat temperature TOXI and/or the active volume OXIAV may be based on one or more of the engine system parameters provided in equations 7 and 8 and/or other engine system parameters.). 
	Regarding claim 6, Gonze further discloses wherein the instructions further cause the at least one processor to: in response to determining that the amount of deposits exceeds the deposit NOx, THROXI) (e.g. See col. 4, lines 24-51; col. 11, lines 20-67). 
	Regarding claim 7, Gonze further discloses wherein the instructions further cause the at least one processor to: in response to determining that the amount of deposits exceeding the deposit threshold, determine that a fuel injection rate of an engine of the vehicle exceeds a fuel injection rate threshold; and increase the fuel injection rate (e.g. POST 68) of the engine in response to determining that the fuel injection rate of the engine is below the fuel injection rate threshold (e.g. See column 6, During the SCR heating mode, the cascaded SCR catalysts 20 are heated to at least an active temperature (e.g., 200-350 0C). In one implementation, the cascaded SCR catalysts 20 are heated to at least 225 0C. The ECM 40 and/or the thermal control module 60 may perform post fuel injection and/or inject fuel into the exhaust system 16 to heat the cascaded SCR catalysts 20. Post fuel injection may include injecting fuel into the cylinders 28 subsequent to ignition of air/fuel mixtures in the cylinders 28 and prior to intake strokes of the cylinders 28. This allows fuel to be passed into the exhaust system 16. A hydrocarbon (HC) injector 70 (shown in FIG. 2) may be used to inject fuel directly into the exhaust system 1.) (e.g. See col. 6, lines 1-67; col. 10, lines 1-67). 
	Regarding claims 9, 14, and 20, Gonze further discloses wherein the deposits include urea deposits accumulated on or near a selective catalytic reduction (20) device of an aftertreatment system of the vehicle (e.g. See col. 4, lines 5-50).




Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents:
	Suzuki et al. (Pat. No. 2016/0265466), Nakagawa et al. (Pat. No. 2016/0273466), Kagaguchi et al. (Pat. No. 2015/0314239), and Otsubo et al. (Pub. No. US 2006/0196165), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        October 23, 2021